
	
		II
		112th CONGRESS
		2d Session
		S. 2182
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2012
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a program to provide child care through
		  public-private partnerships.
	
	
		1.Short titleThis Act may be cited as the
			 Child Care Public-Private Partnership
			 Act of 2012.
		2.Establishment of
			 business incentive grant programThe Secretary of Health and Human Services
			 shall establish a program to make grants to—
			(1)States, on a
			 competitive basis, to enable eligible businesses and consortia in the States to
			 carry out the activities described in section 4; and
			(2)nonprofit business
			 organizations with expertise in management issues concerning operating a
			 high-quality child care center, to provide technical information and assistance
			 to enable businesses to provide child care services.
			3.Applications
			 from States and nonprofit business organizations
			(a)In
			 generalTo be eligible to receive a grant under section 2, a
			 State or nonprofit business organization shall submit an application to the
			 Secretary at such time, in such form, and containing such information as the
			 Secretary may require.
			(b)ContentsAt
			 a minimum, an application submitted under subsection (a) by a nonprofit
			 business organization shall contain—
				(1)an assurance
			 that, with respect to the costs to be incurred by the applicant in carrying out
			 the purposes for which the grant is made, the applicant will make available
			 State or other non-Federal early childhood contributions (such as contributions
			 for child care, Head Start, State prekindergarten, and early intervention
			 programs), in an amount equal to not less than $1 for every $1 of Federal funds
			 provided under the grant;
				(2)an assurance that
			 such applicant will expend the grant funds for the use specified in section
			 2(2);
				(3)an assurance that
			 such applicant will employ strategies to ensure that child care services,
			 provided with the technical information and assistance made available by such
			 applicant, are provided at affordable costs, and on an equitable basis, to low-
			 and moderate-income employees;
				(4)an assurance that
			 such applicant will employ procedures to ensure that technical information and
			 assistance provided under this Act by such applicant will be provided only to
			 businesses that provide child care services in compliance with all State and
			 local licensing and regulatory requirements applicable to child care providers
			 in such State; and
				(5)an assurance that
			 such applicant will employ procedures to ensure such information and assistance
			 will be provided only to businesses located in an area without an adequate
			 supply of licensed and regulated (as applicable) child care providers.
				(c)PriorityFor purposes of selecting applicants to
			 receive grants under section 2, to the extent practicable, the Secretary
			 shall—
				(1)make grants
			 equitably under section 2 to applicants located in all geographical regions of
			 the United States; and
				(2)give priority to
			 applicants for grants under section 2(1).
				4.Grants to
			 businesses and consortiaA
			 State that receives a grant under section 2 shall use the grant funds to make
			 grants, on a competitive basis, to eligible businesses or consortia in the
			 State in order to enable the businesses and consortia—
			(1)to pay start-up
			 costs incurred to provide child care services;
			(2)to provide for
			 assistance for the costs of child care services needed by the employees of such
			 businesses and consortia; and
			(3)to pay for
			 training and professional development for staff that provide child care
			 services.
			5.Applications from
			 businesses and consortia
			(a)In
			 generalTo be eligible to
			 receive a grant under section 4, a business or consortium shall submit an
			 application to the State at such time, in such form, and containing such
			 information as the State may require.
			(b)ContentsAt a minimum, such application shall
			 contain—
				(1)an assurance that,
			 with respect to the costs to be incurred by the applicant in carrying out the
			 purposes for which the grant is made, the applicant will make available State
			 or other non-Federal early childhood contributions (such as contributions for
			 child care, Head Start, State prekindergarten, and early intervention
			 programs), in an amount equal to not less than $1 for every $1 of Federal funds
			 provided under the grant;
				(2)an assurance that
			 such applicant will expend the grant funds for the use specified in section
			 2(1);
				(3)an assurance that
			 such applicant will employ strategies to ensure that child care services,
			 provided by such applicant, are provided at affordable costs, and on an
			 equitable basis, to low- and moderate-income employees;
				(4)an
			 assurance that such applicant will comply with all State and local child care
			 licensing and regulatory requirements that are applicable to the applicant;
			 and
				(5)information
			 demonstrating that the applicant is located in an area without an adequate
			 supply of licensed and regulated (as applicable) child care providers.
				(c)PriorityFor purposes of selecting applicants to
			 receive grants under section 4, the State shall give priority to businesses
			 that have fewer than 100 full-time employees.
			6.DefinitionsAs used in this Act:
			(1)BusinessThe
			 term business means a person engaged in commerce whose primary
			 activity is an activity other than the provision of child care services.
			(2)Child care
			 servicesThe term child care services means care for
			 a child that is—
				(A)provided on the
			 site at which a parent of such child is employed or at a site nearby in the
			 community in which the site is located; and
				(B)subsidized at
			 least in part by the business that employs such parent.
				(3)ConsortiumThe
			 term consortium means a partnership—
				(A)that shall
			 include 2 or more businesses, acting jointly; and
				(B)shall include a
			 nonprofit private organization with expertise in the provision of high-quality
			 child care services.
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $25,000,000 for each of
			 fiscal years 2013 through 2015.
		
